         Case 3:19-cv-00231-KGB Document 78 Filed 08/06/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                   NORTHERN DIVISION

BRADLEY WASHAM                                                                     PLAINTIFF

v.                               Case No. 3:19-cv-00231 KGB

BNSF RAILWAY COMPANY                                                             DEFENDANT

                                   NOTICE OF HEARING

       The Court will hold a hearing regarding the October 19, 2020, jury trial setting in this

matter with the parties via telephone on Tuesday, August 11, 2020, at 10:30 a.m. C.T. The call-in

information will be provided by the Court to individual participants.

       So ordered this the 6th day of August, 2020.



                                                      ____________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
